Name: Commission Regulation (EC) No 1661/2004 of 23 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 24.9.2004 EN Official Journal of the European Union L 299/1 COMMISSION REGULATION (EC) No 1661/2004 of 23 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 24 September 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 23 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 28,8 999 28,8 0707 00 05 052 110,0 096 12,9 999 61,5 0709 90 70 052 86,8 999 86,8 0805 50 10 052 76,9 388 58,2 508 37,1 524 76,2 528 57,1 999 61,1 0806 10 10 052 85,1 220 112,0 400 170,3 624 148,4 999 129,0 0808 10 20, 0808 10 50, 0808 10 90 388 75,8 400 94,0 508 68,9 512 103,1 528 86,4 720 50,2 804 81,3 999 80,0 0808 20 50 052 105,1 388 84,4 999 94,8 0809 30 10, 0809 30 90 052 106,3 999 106,3 0809 40 05 066 44,4 094 29,3 624 117,3 999 63,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.